     Case 2:18-cv-03013-MCE-DB Document 17 Filed 06/17/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11       MARK SHANE LASHLEY,                           No. 2:18-cv-3013 MCE DB PS
12                        Plaintiff,
13             v.                                      ORDER
14       ANDREW SAUL, Commissioner of Social
         Security, 1
15

16                        Defendant.
17

18            On January 14, 2019, the undersigned granted plaintiff’s motion to proceed in forma

19   pauperis and ordered plaintiff to submit to the United States Marshal the documents necessary for

20   service of process. (ECF No. 4.) In an order dated April 13, 2020, the undersigned again ordered

21   plaintiff to submit to the United States Marshal the documents necessary for service of process.

22   (ECF No. 15.) On June 11, 2020, plaintiff filed a motion requesting a sixty-day extension of time

23   to comply with that order in light of the current public health crisis. (ECF No. 16.) Good cause

24   appearing, plaintiff’s request will be granted.

25
     1
26     Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019.
     See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30, 2019).
27   Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C. §
     405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person holding
28   the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
                                                        1
     Case 2:18-cv-03013-MCE-DB Document 17 Filed 06/17/20 Page 2 of 2

 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. Plaintiff’s June 11, 2020 request for an extension of time (ECF No. 16) is granted;
 3          2. Within ninety days of the date of this order plaintiff shall submit to the United States
 4   Marshals Service, at 501 I Street, Suite 5600, Sacramento, CA 95814 (tel. 916-930-2030), the
 5   documents necessary for service; and
 6          3. Within twenty-one days of submitting the documents to the United States Marshals
 7   Service plaintiff shall file a declaration stating: (1) exactly what documents were submitted; (2)
 8   the date and time of the submission; (3) how the documents were submitted; and (4) if submitted
 9   in person, to whom.
10   DATED: June 16, 2020                                  /s/ DEBORAH BARNES
                                                           UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
